DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, filed 14 June 2022, with respect to the rejections of claims 1-3, 5-15, and 17-20 have been fully considered and are persuasive.  The rejections of 1-3, 5-15, and 17-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-15, and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments are persuasive.
Examiner notes that Molinaro, Rizzi, and Walkingshaw are particularly relevant.
Regarding independent Claims 1 and 14, neither the primary reference Molinaro nor the secondary references Rizzi and Walkingshaw teach Applicant’s claimed limitation “wherein the directional arrest features of first segment each comprise a notch in the second edge of the rails of the first segment; and the directional arrest features of the second segment each comprise a notch in the second edge of the rails of the second segment.”  As seen in Applicant’s Figs. 14A-B, the notches are located specifically on the rails.  While Molinaro teaches rails (see at least Figs. 5 and 11, the wheels are located in between the rails (unlabeled).), the rails lack any notches.  Although Walkingshaw teaches directional arresting features (at least Fig. 3B elements 220 and 240), these lack any notches.  Further, it is unclear how the directional arresting features of Walkingshaw would benefit from notches.  Rizzi also fails to teach notches.  There is no teaching or suggestion in Molinaro, Rizzi, Walkingshaw, nor the prior art to result in Applicant’s claimed structure.  The dependent claims are allowed for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673